Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John M. Dickson, Jr., appeals the district court’s order dismissing his civil complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickson v. Fed. Bureau of Investigation, No. 4:15-cv-00092-AWA-DEM (E.D.Va. filed Sept. 10, 2015; entered Sept. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.